DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.  Claim 1 (Currently Amended): in claim 1,  line  7 insert “the”  before “static”.

4 Claim 21 (Currently Amended): in claim 21,  line  7 insert “the”  before “static”.

Allowable Subject Matter
5. . Claims [1-18 and 21-22] are allowed.
6. The following is an examiner’s statement of reasons for allowance: 
 Re Claim [1 and 21] none of the prior art on the record either in combination or alone teaches or reasonably suggests: a method for localization of a mobile device, the method comprising: determining an error for an initial set of images collected for an image-based localization service; prompting the mobile device for a collection of static position images in response to the error for the initial set of images collected for the image-based localization service; in conjunction with the other limitation of the claim.
Claims 2-13 are allowed due to their direct or indirect dependency on claim 1.
Claim 22 is allowed due to its dependency on claim 21.

Re Claim [14] none of the prior art on the record either in combination or alone teaches or reasonably suggests: an apparatus for calibration of a localization technique, the apparatus
comprising: a controller configured to identify an error in initial localization data received from the visual positioning service; and a user interface configured to prompt collection of static position images for the visual positioning service in response to the error, wherein the  controller is configured to determine a correction for a plurality of localization values received from the visual positioning service based on the static position images; in
conjunction with the other limitation of the claim.
 Claims 15-18 are allowed due to their direct or indirect dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698